Judgment affirmed, without costs. In enacting the ordinance* restricting the use of the plaintiff’s property, the village trustees based their action upon Village Law, section 89, as amended by Laws of 1921, chapter 464, and it is so recited in the preamble to the ordinance. But the ordinance does not comply with the law as amended (Village Law, § 89, subd. 30, added by Laws of 1921, chap. 464), which requires the division of the village into districts, and regulations for each such district, all to be in accordance with a well-considered plan. The Legislature did not intend that such restrictions on the property owners’ rights should be haphazard, selecting one street or another from time to time. The regulation must be “in accordance with a well considered plan,” applying to the entire village. If the trustees desire to accomplish the objects recited in the preamble to their resolution, the method is ponted out in the statute. It is best to adhere to the statutory provisions in interfering with the property owners’ rights. Kelly, P. J., Rich and Kelby, JJ., concur; Jaycox and Kapper, JJ., dissent upon the ground that the ordinance created the essential districts contemplated by the statute in prohibiting the particular trade in a specified portion of the village, which by necessary implication permitted that trade in the remainder of the village, which was, therefore, in fact the creation of another district.

 See Dobbs Ferry Zoning Ordinance, July 5, 1921.— [Rep.